DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal 
Applicant has two choices with respect to this invitation:
 	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
 	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2019 December 4, 2019 and were filed before the mailing date of this non-final rejection.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Preliminary Amendment
A preliminary amendment was filed on November 19, 2018, to amend the cross-reference to related application. No new matter was added. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1  
Claims 1-20 are directed to a system comprising a processor, and therefore all fall within one of the four statutory categories of invention.  
Step 2A, Prong One
Independent claim 1 substantially recites a first entity managing product traceability data of a product that is moving within a supply chain, storing product traceability data associated with a product, the product traceability data comprising a unique identifier that is associated with the product; communicating with a second system associated with a second entity, the second system; receiving an input that the product is being transferred to the second entity; generate a copy of the product traceability data; and transferring the copy of the product traceability data to the second system in order to provide the second entity with a traceable history of the product without the second entity having to query the first entity.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
The mere recitation of generic computer components ((i) a first database, (ii) a hardware processor coupled to a memory, and a (iii) second database), are recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.

Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 a whole amounts to: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”. 
The claims recites the additional elements of: (i) a first database, (ii) a hardware processor coupled to a memory, and a (iii) second database.
 The additional elements of (i) a first database (associated with the first entity and storing/comprising the product traceability data), and (iii) a second database (associated with the second entity and receiving the product traceability data), are recited at a high-level of generality (See Para. 46 of Applicant’s PG Publication disclosing the database including traceability data), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See 
The additional element of (iii) hardware processor coupled to memory, is recited at a high-level of generality (See Paras. 55 and 126 of Applicant’s PG Publication describing the distributed database module, and components of modules themselves) such that, when viewed as whole/ordered combination, it merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) a first database, (ii) a hardware processor coupled to a memory, and a (iii) second database, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even 
Dependent claim 3-6, 11, and 13-18 recite which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 1, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 3-6, 11, and 13-18 are also ineligible.
Dependent claim 2 recites the additional element of the first and second databases being “restricted access databases”, which are recited at a high-level of generality (See Para. 100 of Applicant’s PG Publication disclosing restricted access databases), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Therefore, the restricted access databases do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible for the same reasons as discussed above in claim 1.
Dependent claim 7 recites the additional element of peer-to-peer data transfer, which are recited at a high-level of generality (See Para. 59 of Applicant’s PG Publication disclosing communicating and exchange data directly with one another via peer-to-peer communication), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Therefore, the peer-to-peer data transfer does not  Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible for the same reasons as discussed above in claim 1.
Dependent claims 8 and 12 recite the additional element of a tag, which is recited at a high-level of generality (See Para. 97 of Applicant’s PG Publication disclosing a tag associated with the product), such that, when viewed as whole/ordered combination, it does no more than generally link the use of the judicial exception to a particular technological environment or field of use (tracking technology) (See MPEP 2106.05(h)); Therefore, the tag does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claims are ineligible for the same reasons as discussed above in the claims from which they depend.
Dependent claim 9 recites the additional element of the tag comprising a digital representation of a machine-readable label or indicia, which is recited at a high-level of generality (See Para. 97 of Applicant’s PG Publication disclosing the tag’s digital representation), such that, when viewed as whole/ordered combination, it does no more than generally link the use of the judicial exception to a particular technological environment or field of use (machine-readable data) (See MPEP 2106.05(h)); Therefore, the tag does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to 
Dependent claim 10 recites the additional element of the machine-readable label or indicia is selected from the group consisting of text, graphics, an image, a linear barcode, a matrix barcode, an RFID element, and a combination thereof, which is recited at a high-level of generality (See Para. 97 of Applicant’s PG Publication disclosing details of the machine-readable label or indicia), such that, when viewed as whole/ordered combination, it does no more than generally link the use of the judicial exception to a particular technological environment or field of use (machine-readable label or indicia data) (See MPEP 2106.05(h)); Therefore, the tag does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible for the same reasons as discussed above in claims 1, 8 and 9. 
Dependent claim 19 recites the additional element of a communication network, which is recited at a high-level of generality (See Para. 37 of Applicant’s PG Publication disclosing a network), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Therefore, the communication networks does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible for the same reasons as discussed above in claim 1.
Step 2A, Prong One
Independent claim 20 substantially recites managing product traceability data of a product that is moving among entities in a supply chain, communicating with a first entity and a second entity, the first entity storing product traceability data associated with a product, wherein the product traceability data comprises a unique identifier that is associated with the product; receive an input that the product is being transferred to the second entity; and sending instructions to generate a copy of the product traceability data; and transferring the copy of the product traceability data to the second entity in order to provide the second entity with a traceable history of the product without the second database having to query the first entity.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
The mere recitation of generic computer components ((i) a first database, (ii) a hardware processor coupled to a memory, and a (iii) second database, are recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.

Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 a whole amounts to: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”. 
The claims recites the additional elements of: (i) a first database, (ii) a hardware processor coupled to a memory, and a (iii) second database.
 The additional elements of (i) a first database (associated with the first entity, storing/comprising the product traceability data, and generating/transferring a copy of the product traceability data), and (iii) a second database (associated with the second entity and receiving the copy of the product traceability data), are recited at a high-level of generality (See Para. 46 of Applicant’s PG Publication disclosing the database including traceability data), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (iii) hardware processor coupled to memory, is recited at a high-level of generality (See Paras. 55 and 126 of Applicant’s PG Publication describing the distributed database module, and components of modules themselves) such that, when viewed as whole/ordered combination, it merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: merely including instructions to implement an abstract idea on See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) a first database, (ii) a hardware processor coupled to a memory, and a (iii) second database, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the transfer of the copy of the product traceability data from the first database to the second database”. As claim 1 only recites “transfer the copy of the product traceability date to the second database”, there is insufficient antecedent basis for this limitation (i.e., transfer of the copy of the product traceability data from the first database to the second database) in the claim. For examination purposes, the claim will be interpreted as reciting “transfer of the copy of the product traceability data from the first database to the second database”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-11, 13-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2012/0054049 to Hayes et al. (hereinafter “Hayes”).
In regard to claim 1, Hayes discloses a system associated with a first entity and configured to manage product traceability data of a product that is moving within a supply chain (Abst.; Para. 17 and 19) (The system 100 can track and use commerce data associated with a chain-of-commerce. The system 100 tracks information about a product 101…involved in the chain-of-commerce at various stages of interaction with the product 101 or the consumer 105 (i.e., a system configured to manage product traceability data of a product that is moving within a supply chain). System 100 includes manufacturer 130 (i.e., associated with a first entity).)
Hayes discloses the system comprising: a first database comprising product traceability data associated with a product, the product traceability data comprising a unique identifier that is associated with the product (Paras. 19, 22 and 101) (The first subsystem 106 includes….a database 108…The manufacturer 130 uses the computer 107 to track data regarding its own activities in the database 108.. The manufacturer 130 may mark or encode the product 101 with a unique identifier to allow traceability thru the identified subsystems (the manufacturer generates a database record for a product included in the chain-of-commerce and assigns or records a unique product identifier to the database record).) 
Hayes discloses the system comprising: a hardware processor coupled to a memory containing instructions executable by the processor to cause the system to perform actions (Para.150) (Computer system 500 include….a set of instructions…within 
Hayes discloses communicating with a second system associated with a second entity, the second system comprising a second database associated therewith (Para. 19) (The central server 103 and the central database 104 may be owned, operated and/or controlled by a company that tracks data at all of the stages of the chain-of-commerce. Using the central server 103, the company can provide a computer service to which all of the subsystems… 114 (i.e., a second system associated with a second entity), can be subscribed for commerce related services (i.e., communicating with).  The third subsystem 114 [of the retailer] includes … a database 116 (i.e., the second system comprising a second database associated therewith))
Hayes discloses receiving an input that the product is being transferred to the second entity (Paras. 19 and 44-45) (The retailer may perform one or more of the following activities and track data regarding the performance of such activities (i.e., receive an input): The retailer 150 may receive the product 101 from the distributor 140 or manufacturer 130 (i.e., the product is being transferred to the second entity).)
Hayes discloses generating a copy of the product traceability data(Para. 19) (Using the central server 103, the company can provide a computer service to which all of the subsystems 106, 110, 114 can be subscribed for commerce related services. The computer service can monitor the activities that occur on the subsystems… to detect when commerce data is transacted to the databases 108, 112, and 116. In response, the computer service can automatically send the commerce data to the central 
Hayes discloses transferring the copy of the product traceability data to the second database of the second system in order to provide the second entity with a traceable history of the product without the second database having to query the first database (Paras. 18-19) (The computer service can monitor the activities that occur on the subsystems…to detect when commerce data is transacted to the databases 108, 112, and 116… (i.e., the copy of the product traceability data) In some embodiments, the central server 104…transmits (pushes) database transaction data to and/or from the component databases …116…(i.e., provide traceable history of the product without the second database having to query the first database)).
In regard to claim 3, Hayes discloses wherein the first entity is separated from the second entity by one or more intermediate entities in the supply chain (Fig. 1; Paras. 18-19) (A chain-of-commerce has multiple points, or stages (e.g., an origin stage "A," a supply stage "B," and a point-of-sale or transaction stage "C"). Fig. 1 shows that the manufacturer 130 (i.e., first entity) is separated from the retailer (i.e., second entity) by the distributer 150.)
In regard to claim 4, Hayes discloses wherein the input that the product is being transferred comprises assignment data associated with an assignment of the product from the first entity to the second entity (Para. 18) (The system 100 captures commerce data for each activity at each stage and stores the commerce data in a central database 104... many stages may include purchase transactions that sell and resell the product 101, and where product ownership transfers, from one vendor to another vendor (i.e., 
In regard to claim 5, Hayes discloses wherein the assignment data is selected from the group consisting of identity of the first and the second entities (Para. 18) (The system 100 captures commerce data for each activity at each stage and stores the commerce data in a central database 104... many stages may include purchase transactions that sell and resell the product 101, and where product ownership transfers, from one vendor to another vendor (i.e., the assignment data is selected from the group consisting of identity of the first and the second entities).)
In regard to claim 6, Hayes discloses wherein the assignment comprises at least one of a transfer of ownership of the product and a transfer of custody of the product (Para. 18) (The system 100 captures commerce data for each activity at each stage and stores the commerce data in a central database 104... many stages may include purchase transactions that sell and resell the product 101, and where product ownership transfers, from one vendor to another vendor (i.e., a transfer of ownership of the product and a transfer of custody of the product).)
In regard to claim 8, Hayes discloses wherein the unique identifier is associated with a tag associated with the product (Para. 103) (Certain entities may have equipment that scans the product identifier (e.g., on the packaging, on a manifest for the product, etc.), using a scanning technology (e.g. barcode, RFID, etc), during each activity).
In regard to claim 9, Hayes discloses wherein the tag comprises a digital representation of a machine-readable label or indicia (Para. 103) (Certain entities may have equipment that scans the product identifier (e.g., on the packaging, on a manifest 
In regard to claim 10, Hayes discloses wherein the machine-readable label of indicia is selected from the group consisting of an RFID element (Para. 103) (Certain entities may have equipment that scans the product identifier (e.g., on the packaging, on a manifest for the product, etc.), using a scanning technology (e.g. …RFID) (i.e., RFID element).)
In regard to claim 11, Hayes discloses wherein the product comprises a product lot comprising one or more product units (Paras. 18, 21, and 25) (The manufacturer 130 may organize the packaged product 101 into lots or batches (made up of a raw form of the product 101) (i.e., units) .)
In regard to claim 13, Hayes discloses wherein the product traceability data comprises product information selected from the group consisting of an identity of the product, characteristics of the product, a location of the product, characteristics of the location, traceability information of the product, transactional data related to one or more exchanges of the product, and a combination thereof (Para. 18, 101 and 103) (The manufacturer generates a database record for a product included in the chain-of-commerce and assigns or records a unique product identifier to the database record. According to some embodiments, the system can accept a manufacturer's unique product identifier (i.e., product traceability data comprises product information selected from the group consisting of an identity of the product)….For example, some of the information tracked by the system 100 may include, but is not limited to, some or all of the following: product manufacturer name, product manufacturing dates, product location (i.e., 
In regard to claim 14, Hayes discloses herein the characteristics of the product are selected from the group consisting of physical attributes of the product, origin of the product, destination of the product, and a combination thereof (Para. 101) (The manufacturer generates a database record for a product included in the chain-of-commerce and assigns or records a unique product identifier to the database record. According to some embodiments, the system can accept a manufacturer's unique product identifier (i.e., origin of the product).)
In regard to claim 15, Hayes discloses wherein the characteristics of the location of the product are selected from the group consisting of operator of the location, overall capacity of the location, current capacity of the location, seasonality of the location, operational status of the location, current weather at the location, and a combination thereof (Para. 18 and 20) (For example, some of the information tracked by the system 100 may include… product locations…  the manufacturer 130 may track any one or more of information on…crew members that assemble or create the product 101 (i.e., operator of the location).)
In regard to claim 16, Hayes 
In regard to claim 17, Hayes discloses wherein the supply chain activities or events are selected from the group consisting of processing of the product, storage of the product, movement of product from one location to another location, sampling of the product, evaluation of the product, and a combination thereof. (Abst., Paras. 17-18) (tracking commerce data for a product at various stages in a chain-of-commerce. In FIG. 1, a centralized chain-of-commerce tracking system -there may be subsets of stages for creation, supply, offer, or purchase/procurement (i.e., movement of product from one location to another location).)
In regard to claim 18, Hayes discloses wherein the transactional data is selected from the group consisting of identity of one or more entities associated with the exchange of the product, quantity of the product exchanged, price paid for the product, date of the exchange of the product, and a combination thereof (Paras. 18-19 and 42) (The distributor 140 may transport the product 101. While transporting the product 101, the distributor 140 may track any one or more of transportation locations… actual delivery dates and times (i.e., date of the exchange of the product), name of recipient.)
In regard to claim 19, Hayes discloses wherein the copy of the product traceability data is transferred from the first database to the second database over a communication network (Para. 19 and 139) (Communication network 122/network 414).
In regard to claim 20, Hayes discloses a system for managing product traceability data of a product that is moving among entities in a supply chain (Abst.; Para. 17 and 19) (The system 100 can track and use commerce data associated with a chain-of-commerce. The system 100 tracks information about a product 101…involved in the chain-of-commerce (i.e., entities) at various stages of interaction with the product 101 or 
Hayes discloses the system comprising a hardware processor coupled to a memory containing instructions executable by the processor to cause actions (Para.150) (Computer system 500 include….a set of instructions…within the memory unit… to track and use commerce data from various stages in a chain-of-commerce).
Hayes discloses communicating with a first database associated with a first entity and a second database associated with a second entity, the first database comprising product traceability data associated with a product (Para. 19, 22 and 101) (The central server 103 and the central database 104 (i.e., communicating with a first database) may be owned, operated and/or controlled by a company (i.e., a first entity), that tracks data at all of the stages of the chain-of-commerce. Using the central server 103, the company can provide a computer service to which all of the subsystems (i.e., a second entity) 106, 110, 114, can be subscribed for commerce related services. The computer service (i.e., communicating) can monitor the activities that occur on the subsystems 106, 110, and 114 to detect when commerce data is transacted to the databases 108, 112, and 116. The manufacturer 130 may mark or encode the product 101 with a unique identifier to allow traceability thru the identified subsystems/where the manufacturer generates a database record for a product included in the chain-of-commerce and assigns or records a unique product identifier to the database record (i.e., the first database comprising product traceability data associated with a product).)
Hayes discloses wherein the product traceability data comprises a unique identifier that is associated with the product (Para. 101) (where the manufacturer generates a 
Hayes discloses receiving an input that the product is being transferred to the second entity (Paras. 19, 32, 45) (The distributor 140 may receive or obtain (e.g., pick up) the product 101 from the manufacturer 130)…The retailer 150 may receive the product 101 from the distributor 140 or manufacturer 130 (i.e., transferred to the second entity)…wherein the computers 107, 111, and 115, however can perform additional activity that sends the commerce data to a central commerce tracking server ("central server") 103 to store in the central database 104 (i.e., receiving an input that the product is being transferred).) 
Hayes discloses sending instructions to the first database to cause the first database to: generate a copy of the product traceability data (Para. 19) (The computer service can monitor the activities that occur on the subsystems 106, 110, and 114 to detect when commerce data is transacted to the databases 108, 112, and 116. In response, the computer service can automatically send the commerce data to the central server 103 for storage on the central database 104 (i.e., sending instructions to the first database to case the first database to: generate a copy of the product traceability data). 
Hayes discloses transferring the copy of the product traceability data to the second database in order to provide the second entity with a traceable history of the product without the second database having to query the first database (Paras. 18-19) (The computer service can monitor the activities that occur on the subsystems…to detect when commerce data is transacted to the databases 108, 112, and 116… (i.e., the copy of the product traceability data) In some embodiments, the central server 104…transmits .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes, as applied to claim 1, in view of U.S. Patent Application Publication No. 2014/0365335 to Tyshuk (hereinafter “Tyshuk”).
In regard to claim 2, as discussed above, Hayes discloses the first and second databases (plural).  Hayes does not explicitly disclose or teach, however, Tyshuk teaches wherein each (of the first and second databases) are restricted-access databases (Para. 27) (The… database 210, in one possible configuration, may be under the control of any of the actors or group of actors in the supply chain, although it would also be possible to have an independent agency control these components… Using known techniques, the party that controls the database 210 may grant and restrict access to the database 210, for example, depending on a privilege level established for each of the actors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the subsystem’s databases of Hayes with the restricting access control feature of Tyshuk with the motivation of respect participant’s privilege levels (See Para. 27 of Tyshuk).                       /

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes, as applied to claim 1, in view of U.S. Patent Application Publication No. 2010/0145911 to Germer et al. (hereinafter “Germer”).
In regard to claim 7, as discussed above in regard to claim 1, Hayes discloses transfer of the copy of the product traceability data from the first database to the second database (Paras. 18-19) (The computer service can monitor the activities that occur on the subsystems…to detect when commerce data is transacted to the databases 108, 112, and 116… In some embodiments, the central server 104…transmits (pushes) database transaction data to and/or from the component databases).
Hayes not explicitly disclose or teach, however, Germer teaches wherein the transfer of data from one database to another database is peer-to-peer (Abst.; Para. 9-10) ( The peer-to-peer architecture is characterized in that equal computer units ("peers") exchange data through a network and access their respective copies of databases that are available to all peers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transfer of data amongst the subsystems of Hayes with the peer-to-peer architecture of Germer the motivation of improving known organization structures for the serverless database replication (See Para. 8 of Germer).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes, as applied to claim 11, in view of U.S. Patent Application Publication No. 2014/0288701 to Flori et al. (hereinafter “Flori”). 
In regard to claim 12, Hayes discloses wherein the product traceability data comprises a unique identifier associated with each tag (Paras. 101 and 103) (manufacturer generates a database record for a product included in the chain-of-commerce and assigns or records a unique product identifier to the database record… 
 Hayes does not explicitly disclose or teach, however, Flori teaches wherein each of the one or more product units has a tag associated therewith (Para. 61) (… data processing system 210 tracks the RFID tags 302 of the product units).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the raw forms of the product of Hayes with the product unit tags of Flori with the motivation of providing more granular tracking information for the units. 

Prior Art
The following prior art, made of record and not relied upon, is considered pertinent to Applicant’s disclosure:
U.S. Patent Application Publication No. 2015/0310383 to Iser et al. (hereinafter “Iser”). Iser discloses an inventory and supply chain control and tracking method/system, which includes maintaining a database of compound identifiers that represent products and providers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628